 


EXHIBIT 10.3


 


EMPLOYMENT AGREEMENT


 

THIS EMPLOYMENT AGREEMENT (“Employment Agreement”) is made effective as of
April 1, 2005, between RES-CARE, INC., a Kentucky corporation (the “Company”),
and DAVID S. WASKEY (the “Employee”).

 

RECITALS:

 

WHEREAS, the Company and Employee previously entered into that certain
Employment Agreement dated March 14, 2003 (the “Prior Agreement”);

 

WHEREAS, the initial term of the Prior Agreement is scheduled to expire on
December 31, 2005;

 

WHEREAS, the Employee has accepted additional responsibilities as the Chief
Compliance Officer of the Company and its subsidiaries;

 

WHEREAS, the Company recognizes that the Employee’s contribution to the growth
and success of the Company has been substantial and wishes to offer the Employee
a new long-term employment agreement which will supersede the Prior Agreement;
and

 

WHEREAS, the Company and the Employee have reached agreement on the terms and
conditions of such agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:

 

1.                                       Employment and Term.  The Company
hereby employs the Employee, and the Employee accepts such employment, upon the
terms and conditions herein set forth for an initial term commencing on April 1,
2005 (the “Commencement Date”), and ending on December 31, 2007, subject to
earlier termination only in accordance with the express provisions of this
Employment Agreement (“Initial Term”).  At the option of the Company and with
the consent of the Employee, this Employment Agreement may be extended for
successive periods of one (1) year each (the “Additional Term(s)”) on the same
terms and conditions.  The Company’s option to extend this Employment Agreement
for any Additional Term shall be exercisable by written notice to Employee no
later than thirty (30) days prior to the end of the Initial Term or any then
effective Additional Term.  The Initial Term and any effective Additional Terms
shall be collectively referred to as the “Term.”

 

--------------------------------------------------------------------------------


 

2.                                       Duties.

 

(a)           Employment as General Counsel and Chief Compliance Officer. 
During the Term, the Employee shall serve as the General Counsel and Chief
Compliance Officer of the Company and its subsidiaries, with the responsibility
for advising the Company and providing management and oversight of the legal
matters of the Company and its subsidiaries, and the responsibility for
monitoring and directing all programs and functions involving compliance with
federal, state and local laws, rules and regulations and governmental, national
and/or regional accreditation requirements, and creating, improving, monitoring
and directing all internal compliance for all of the operations of the Company
and its subsidiaries.  The Employee shall, subject to the supervision and
control of the Chairman, President and Chief Executive Officer of the Company
(the “Chairman”), perform such additional duties as may be prescribed from time
to time by the Chairman, including, without limitation, serving as an officer or
director of the Company and/or one or more subsidiaries or affiliates of the
Company, if elected to such positions, without any additional salary or other
compensation.

 

(b)           Time and Effort.  The Employee shall devote his best efforts on a
full-time basis and all of his business time, energies and talents exclusively
to the business of the Company and to no other business during the Term of this
Employment Agreement; provided, however, that subject to the restrictions in
Section 7 hereof, the Employee may (i) invest his personal assets in such form
or manner as will not require his services in the operation of the affairs of
the entities in which such investments are made and (ii) subject to satisfactory
performance of the duties described in Section 2(a) hereof, devote such time as
may be reasonably required for him to continue to maintain his current level of
participation in various civic and charitable activities.

 

(c)           Employee Certification of Eligibility.  Not less frequently than
annually and upon the termination of the Employee’s employment hereunder for any
reason other than Employee’s death, the Employee shall execute and deliver to
the Chairman and/or any other authorized officer designated by the Company a
certificate (ResCare Annual Employment Re-Certification Eligibility Form)
confirming, to the best of the Employee’s knowledge, that the Employee remains
eligible for employment with the Company.  This same certificate will certify
that the Employee has complied with applicable laws, regulations and Company
policies regarding the provision of services to clients and billings to its
paying agencies, Company policies on training, Drug and Alcohol-Free Program,
Prohibition of Harassment, Affirmative Action Equal Employment Opportunity and
Violence in the Workplace.  This statement shall state that the Employee is not
aware of any such violation by other employees, independent contractors,
vendors, or other individuals performing services for the Company and its
subsidiaries that they did not report as appropriate.

 

2

--------------------------------------------------------------------------------


 

3.                                       Compensation and Benefits.

 

(a)           Base Salary.  The Company shall pay to the Employee during the
Term an annual salary (the “Base Salary”), which initially shall be $175,000. 
The Base Salary shall be due and payable in substantially equal bi-weekly
installments or in such other installments as may be necessary to comport with
the Company’s normal pay periods for all employees.

 

Provided that this Employment Agreement or Employee’s employment hereunder shall
not have been terminated for any reason, the Base Salary shall be increased,
effective as of the first day of each January, commencing January 1, 2006 by the
percentage by which the Consumer Price Index for all Urban Consumers (CPI-U),
All-Items, 1982-1984=100, as published by the Bureau of Labor Statistics (the
“CPI”) established for the month of December immediately preceding the date on
which the adjustment is to be made exceeds the CPI published for the month of
December of the immediately preceding year.  If the Bureau of Labor Statistics
suspends or terminates its publication of the CPI, the parties agree that a
reasonably comparable price index shall be substituted for the CPI.

 

(b)           Incentive Plan.  During the Term, the Employee shall be eligible
for incentive compensation in accordance with a written incentive program
mutually established by the Chairman and the Employee on a calendar year basis
(the “Incentive Plan”).  The Incentive Plan shall provide that sixty-five
percent (65%) of the maximum incentive that may be earned by the Employee shall
be based on goals mutually established by the Chairman and the Employee, and
thirty-five percent (35%) of the maximum incentive that may be earned by the
Employee shall be based on the financial performance of the Company and its
subsidiaries as a whole.  In no event shall Employee earn any incentive for any
calendar year unless the earnings before taxes, interest, depreciation and
amortization of the Company and its subsidiaries on a consolidated basis,
determined in accordance with generally accepted accounting principles
consistently applied (“EBITDA”), for the respective calendar year equal or
exceed ninety percent (90%) of the EBITDA target for the respective calendar
year as established by the Board of Directors at the beginning of such calendar
year.  All incentive payments under the Incentive Plan shall be determined
annually, and shall be calculated by reference to the incentive percentage
earned by the Employee multiplied by the Base Salary actually paid to the
Employee for the period for which the incentive is determined.  For purposes of
calculating any incentive payment under the Incentive Plan for the calendar year
2005, the Base Salary payable to Employee for the period January 1, 2005 through
March 31, 2005 under the Prior Agreement shall be taken into account.  The
maximum percentage of the Employee’s Base Salary that the Employee may earn
under the Incentive Plan shall be forty percent (40%) of the Base Salary
actually paid to the Employee for the period for which the incentive is
determined (with the actual percentage to be determined within such range based
upon a scale of performance mutually agreed to by the Chairman and the Employee
on an annual basis).  Any annual incentive earned by the Employee for any

 

3

--------------------------------------------------------------------------------


 

period shall be paid by the Company to the Employee not later than ninety (90)
days after the end of the applicable calendar year.  Any amounts earned by the
Employee under the Incentive Plan shall be hereinafter referred to as the
“Incentive Bonus.”  The Company may elect to pay all or a portion of the
Incentive Bonus earned by Employee for any period in cash and/or options to
purchase shares of Company common stock.  In the event the Company elects to pay
all or a portion of any Incentive Bonus so earned by Employee in options to
purchase shares of Company common stock, such options shall be issued on the
date that the Incentive Bonus so earned is payable, at an exercise price based
on the closing sale price of Company common stock as reported on the Nasdaq
National Market on such date (or if such date is not a trading date for the
Company common stock, on the immediately preceding trading date).  All of such
options shall vest and be exercisable on the date consistent with other grants
under the Incentive Plan to similarly situated employees of the Company.

 

(c)           Participation in Benefit Plans.  During the Term, Employee shall
be entitled to participate in all employee benefit plans and programs (including
but not limited to paid time off policies, retirement and profit sharing plans,
health insurance, etc.) provided by the Company under which the Employee is
eligible in accordance with the terms of such plans and programs.  The Company
reserves the right to amend, modify or terminate in their entirety any of such
programs and plans.

 

(d)           Out-of-Pocket Expenses.  The Company shall promptly pay the
ordinary, necessary and reasonable expenses incurred by the Employee in the
performance of the Employee’s duties hereunder (or if such expenses are paid
directly by the Employee shall promptly reimburse him for such payment),
consistent with the reimbursement policies adopted by the Company from time to
time and subject to the prior written approval by the Chairman.

 

(e)           Withholding of Taxes; Income Tax Treatment.  If, upon the payment
of any compensation or benefit to the Employee under this Employment Agreement
(including, without limitation, in connection with the payment of any bonus or
benefit), the Company determines in its discretion that it is required to
withhold or provide for the payment in any manner of taxes, including but not
limited to, federal income or social security taxes, state income taxes or local
income taxes, the Employee agrees that the Company may satisfy such requirement
by:

 

(i)            withholding an amount necessary to satisfy such withholding
requirement from the Employee’s compensation or benefit; or

 

(ii)           conditioning the payment or transfer of such compensation or
benefit upon the Employee’s payment to the Company of an amount sufficient to
satisfy such withholding requirement.

 

The Employee agrees that he will treat all of the amounts payable pursuant to
this Employment Agreement as compensation for income tax purposes.

 

4

--------------------------------------------------------------------------------


 

4.                                       Termination.  The Employee’s employment
hereunder may be terminated under this Employment Agreement as follows, subject
to the Employee’s rights pursuant to Section 5 hereof:

 

(a)           Death.  The Employee’s employment hereunder shall terminate upon
his death.

 

(b)           Disability.  The Employee’s employment shall terminate hereunder
at the earlier of (i) immediately upon the Company’s determination (conveyed by
a Notice of Termination (as defined in paragraph (f) of this Section 4)) that
the Employee is permanently disabled, and (ii) the Employee’s absence from his
duties hereunder for 180 days.  “Permanent disability” for purposes of this
Employment Agreement shall mean the onset of a physical or mental disability
which prevents the Employee from performing the essential functions of the
Employee’s duties hereunder, which is expected to continue for 180 days or more,
subject to any reasonable accommodation required by state and/or federal
disability anti-discrimination laws, including, but not limited to, the
Americans With Disabilities Act of 1990, as amended.

 

(c)           Cause.  The Company may terminate the Employee’s employment
hereunder for Cause.  For purposes of this Employment Agreement, the Company
shall have “Cause” to terminate the Employee’s employment because of the
Employee’s personal dishonesty, intentional misconduct, breach of fiduciary duty
involving personal profit, failure to perform his duties hereunder, conviction
of, or plea of nolo contendere to, any law, rule or regulation (other than
traffic violations or similar offenses) or breach of any provision of this
Employment Agreement.

 

(d)           Without Cause.  The Company may terminate the Employee’s
employment under this Employment Agreement at any time without Cause (as defined
in paragraph (c) of this Section 4) by delivery of a Notice of Termination
specifying a date of termination at least thirty (30) days following delivery of
such notice.

 

(e)           Voluntary Termination.  By not less than thirty (30) days prior
written notice to the Chairman, Employee may voluntarily terminate his
employment hereunder.

 

(f)            Notice of Termination.  Any termination of the Employee’s
employment by the Company during the Term pursuant to paragraphs (b), (c) or
(d) of this Section 4 shall be communicated by a Notice of Termination from the
Company to the Employee.  Any termination of the Employee’s employment by the
Employee during the Term pursuant to paragraph (e) of this Section 4 shall be
communicated by a Notice of Termination from Employee to the Company.  For
purposes of this Employment Agreement, a “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Employment Agreement relied upon and in the case of any termination for Cause
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment.

 

5

--------------------------------------------------------------------------------


 

 

(g)           Date of Termination.  The “Date of Termination” shall, for
purposes of this Employment Agreement, mean:  (i) if the Employee’s employment
is terminated by his death, the date of his death; (ii) if the Employee’s
employment is terminated on account of disability pursuant to
Section 4(b) above, thirty (30) days after Notice of Termination is given
(provided that the Employee shall not, during such 30-day period, have returned
to the performance of his duties on a full-time basis), (iii) if the Employee’s
employment is terminated by the Company for Cause pursuant to
Section 4(c) above, the date specified in the Notice of Termination, (iv) if the
Employee’s employment is terminated by the Company without Cause, pursuant to
Section 4(d) above, the date specified in the Notice of Termination, (v) if the
Employee’s employment is terminated voluntarily pursuant to Section 4(e) above,
the date specified in the Notice of Termination, and (vi) if the Employee’s
employment is terminated by reason of an election by either party not to extend
the Term, the last day of the then effective Term.

 

5.                                       Compensation upon Termination or During
Disability.

 

(a)           Death.  If the Employee’s employment shall be terminated by reason
of his death during the Term, the Employee shall continue to receive
installments of his then current  Base Salary until the date of his death and
shall receive any earned but unpaid Incentive Bonus for any calendar year ending
prior to the date of his death.

 

(b)           Disability.  If the Employee’s employment shall be terminated by
reason of his disability during the Term, the Employee shall continue to receive
installments of his then current Base Salary while actively at work and until
the earlier of (i) the date of termination in accordance with Section 4(b) of
this Employment Agreement or (ii) the date that short or long-term disability
payments to the Employee commence under any plan or program then provided and
funded by the Company.  If the Employee’s installments of Base Salary cease by
reason of clause (ii) of the preceding sentence but the benefits payable under
any such disability plan or program do not provide 100% replacement of the
Employee’s installments of Base Salary during such period, the Employee shall be
paid at regular payroll intervals until the provisions of clause (i) of the
preceding sentence becomes effective, an amount equal to the difference between
the periodic installments of his then current Base Salary that would have
otherwise been payable and the disability benefit paid from such disability plan
or program.  In the event of any such termination, the Employee shall also
receive any earned but unpaid Incentive Bonus for any calendar year prior to the
Date of Termination.  Upon termination due to death prior to a termination as
specified in the preceding provisions of this paragraph (b), the payment
provisions of this paragraph (b) shall no longer apply and Section 5(a) above
shall apply.

 

(c)           Cause.  If the Employee’s employment shall be terminated for
Cause, the Employee shall continue to receive installments of his then current
Base Salary only through the Date of Termination and the Employee shall not be
entitled to receive any

 

6

--------------------------------------------------------------------------------


 

Incentive Bonus (other than any earned but unpaid Incentive Bonus for any prior
calendar year), and shall not be eligible for any severance payment of any
nature.

 

(d)           Without Cause.  If the Employee’s employment is terminated without
Cause, the Employee shall continue to receive installments of his then current
Base Salary until the Date of Termination and for one (1) year thereafter and
the Employee shall also be entitled to receive any earned but unpaid Incentive
Bonus for any calendar year ending prior to the Date of Termination.

 

(e)           Expiration of Term.  If the Employee’s employment shall be
terminated by reason of expiration of the Term (irrespective of which party
elected not to extend the Term), the Employee shall continue to receive
installments of his then current Base Salary until the Date of Termination and
the Company shall pay the Employee any earned Incentive Bonus for the last
calendar year of the Term.

 

(f)            Voluntary Termination.  If the Employee’s employment shall be
terminated pursuant to Section 4(e) hereof, the Employee shall continue to
receive installments of his then current Base Salary until the Date of
Termination and the Employee shall not be entitled to receive any then unpaid
Incentive Bonus (other than any earned but unpaid Incentive Bonus for any
calendar year ending prior to the date Employee gives Notice of Termination),
and shall not be entitled to any severance payment of any nature.

 

(g)           No Further Obligations after Payment.  After all payments, if any,
have been made to the Employee pursuant to the applicable provisions of
paragraphs (a) through (f) of this Section 5, the Company shall have no further
obligations to the Employee under this Employment Agreement other than the
provision of any employee benefit plan required to be continued under applicable
law or by its terms.

 

6.                                       Duties Upon Termination.  Upon the
termination of Employee’s employment hereunder for any reason whatsoever
(including but not limited to the failure of the parties hereto to agree to the
extension of this Employment Agreement pursuant to Section 1 hereof), Employee
shall promptly (a) comply with his obligation to deliver an executed exit
interview document as provided in accordance with Company policy, and (b) return
to the Company any property of the Company or its subsidiaries then in
Employee’s possession or control, including without limitation, any Confidential
Information (as defined in Section 7(d)(iii) hereof) and whether or not
constituting Confidential Information, any technical data, performance
information and reports, sales or marketing plans, documents or other records,
and any manuals, drawings, tape recordings, computer programs, discs, and any
other physical representations of any other information relating to the Company,
its subsidiaries or affiliates or to the Business (as defined in
Section 7(d)(iv) hereof) of the Company.  Employee hereby acknowledges that any
and all of such documents, items, physical representations and information are
and shall remain at all times the exclusive property of the Company.

 

7

--------------------------------------------------------------------------------


 

                7.                                       Restrictive Covenants.

 

(a)                                  Acknowledgments.  Employee acknowledges
that (i) his services hereunder are of a special, unique and extraordinary
character and that his position with the Company places him in a position of
confidence and trust with the operations of the Company, its subsidiaries and
affiliates (collectively, the “Res-Care Companies”) and allows him access to
Confidential Information, (ii) the Company has provided Employee with a unique
opportunity as General Counsel and Chief Compliance Officer, (iii) the nature
and periods of the restrictions imposed by the covenants contained in this
Section 7 are fair, reasonable and necessary to protect and preserve for the
Company the benefits of Employee’s employment hereunder, (iv) the Res-Care
Companies would sustain great and irreparable loss and damage if Employee were
to breach any of such covenants, (v) the Res-Care Companies conduct and are
aggressively pursuing the conduct of their business actively in and throughout
the entire Territory (as defined in paragraph (d)(ii) of this Section 7), and
(vi) the Territory is reasonably sized because the current Business of the
Res-Care Companies is conducted throughout such geographical area, the Res-Care
Companies are aggressively pursuing expansion and new operations throughout such
geographic area and the Res-Care Companies require the entire Territory for
profitable operations.

 

(b)                                 Confidentiality and Non-disparagement
Covenants.  Having acknowledged the foregoing, Employee covenants that without
limitation as to time, (i) commencing on the Commencement Date, he will not
directly or indirectly disclose or use or otherwise exploit for his own benefit,
or the benefit of any other Person (as defined in paragraph (d)(v) of this
Section 7), except as may be necessary in the performance of his duties
hereunder, any Confidential Information, and (ii) commencing on the Date of
Termination, he will not disparage or comment negatively about any of the
Res-Care Companies, or their respective officers, directors, employees, policies
or practices, and he will not discourage anyone from doing business with any of
the Res-Care Companies and will not encourage anyone to withdraw their
employment with any of the Res-Care Companies.

 

(c)                                  Covenants.  Having acknowledged the
statements in Section 7(a) hereof, Employee covenants and agrees with the
Res-Care Companies that he will not, directly or indirectly, from the
Commencement Date until the Date of Termination, and for a period of one
(1) year thereafter, directly or indirectly (i) offer employment to, hire,
solicit, divert or appropriate to himself or any other Person, any business or
services (similar in nature to the Business) of any Person who was an employee
or an agent of any of the Res-Care Companies at any time during the last twelve
(12) months of Employee’s employment hereunder; or (ii) own, manage, operate,
join, control, assist, participate in or be connected with, directly or
indirectly, as an officer, director, shareholder, partner, proprietor, employee,
agent, consultant, independent contractor or otherwise, any Person which is, at
the time, directly or indirectly, engaged in the Business of the Res-Care
Companies within the Territory.  The Employee further agrees that from the
Commencement Date until the Date of Termination, he will not undertake any
planning for or organization of any business activity that would be competitive
with the Business. 

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Employee agrees that if this Employment Agreement
shall be terminated by reason of expiration of the Term (irrespective of which
party elected not to extend the Term), the covenants in this paragraph (c) shall
survive the expiration thereof until one (1) year after the last day of
employment of Employee by any Res-Care Company.

 

(d)                                 Definitions.  For purposes of this
Employment Agreement:

 

(i)                                     For purposes of this Section 7,
“termination of Employee’s employment” shall include any termination pursuant to
paragraphs (b), (c) and (d) of Section 4 hereof, the termination of such
Employee’s employment by reason of the failure of the parties hereto to agree to
the extension of this Agreement pursuant to Section 1 hereof or the voluntary
termination of Employee’s employment hereunder.

 

(ii)                                  The “Territory” shall mean the forty-eight
(48) contiguous states of the United States, the United States Virgin Islands,
Puerto Rico and all of the Provinces of Canada.

 

(iii)                               “Confidential Information” shall mean any
business information relating to the Res-Care Companies or to the Business
(whether or not constituting a trade secret), which has been or is treated by
any of the Res-Care Companies as proprietary and confidential and which is not
generally known or ascertainable through proper means.  Without limiting the
generality of the foregoing, so long as such information is not generally known
or ascertainable by proper means and is treated by the Res-Care Companies as
proprietary and confidential, Confidential Information shall include the
following information regarding any of the Res-Care Companies:

 

(1)                                  any patent, patent application, copyright,
trademark, trade name, service mark, service name, “know-how” or trade secrets;

 

(2)                                  customer lists and information relating to
(i) any client of any of the Res-Care Companies or (ii) any client of the
operations of any other Person for which operations any of the Res-Care
Companies provides management services;

 

(3)                                  supplier lists, pricing policies,
consulting contracts and competitive bid information;

 

(4)                                  records, compliance and/or operational
methods and Company policies and procedures, including manuals and forms;

 

9

--------------------------------------------------------------------------------


 

(5)                                  marketing data, plans and strategies;

 

(6)                                  business acquisition, development,
expansion or capital investment plan or activities;

 

(7)                                  software and any other confidential
technical programs;

 

(8)                                  personnel information, employee payroll and
benefits data;

 

(9)                                  accounts receivable and accounts payable;

 

(10)                            other financial information, including financial
statements, budgets, projections, earnings and any unpublished financial
information; and

 

(11)                            correspondence and communications with outside
parties.

 

(iv)                              The “Business” of the Res-Care Companies shall
mean the business of providing training or job placement services as provided in
the Company’s Division for Training Services, youth treatment or services, home
care or periodic services to the elderly, services to persons with mental
retardation and other developmental disabilities, including but not limited to
persons who have been dually diagnosed, services to persons with acquired brain
injuries, or providing management and/or consulting services to third parties
relating to any of the foregoing.

 

(v)                                 The term “Person” shall mean an individual,
a partnership, an association, a corporation, a trust, an unincorporated
organization, or any other business entity or enterprise.

 

(e)                                  Injunctive Relief, Invalidity of any
Provision.  Employee acknowledges that his breach of any covenant contained in
this Section 7 will result in irreparable injury to the Res-Care Companies and
that the remedy at law of such parties for such a breach will be inadequate. 
Accordingly, Employee agrees and consents that each of the Res-Care Companies in
addition to all other remedies available to them at law and in equity, shall be
entitled to seek both preliminary and permanent injunctions to prevent and/or
halt a breach or threatened breach by Employee of any covenant contained in this
Section 7.  If any provision of this Section 7 is invalid in part or in whole,
it shall be deemed to have been amended, whether as to time, area covered, or
otherwise, as and to the extent required for its validity under applicable law
and, as so amended, shall be enforceable.  The parties further agree to execute
all documents necessary to evidence such amendment.

 

10

--------------------------------------------------------------------------------


 

(f)                                    Advice to Future Employers.  If Employee,
in the future, seeks or is offered employment by any other Person, he shall
provide a copy of this Section 7 to the prospective employer prior to accepting
employment with that prospective employer.

 

8.                                       Entire Agreement; Modification;
Waiver.  This Employment Agreement constitutes the entire agreement between the
parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations, and understandings of the
parties, including but not limited to the Prior Agreement.  Notwithstanding the
foregoing, the termination of the Prior Agreement shall not affect Employee’s
rights to any unpaid Performance Incentive (as defined in the Prior Agreement)
that may have been earned by Employee for the calendar year 2004.  No
supplement, modification, or amendment of this Employment Agreement shall be
binding unless executed in writing by all parties hereto (other than as provided
in the next to last sentence of Section 7(e) hereof).  No waiver of any of the
provisions of this Employment Agreement will be deemed, or will constitute, a
waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver.  No waiver will be binding unless executed in
writing by the party making the waiver.

 

9.                                       Successors and Assigns; Assignment. 
This Employment Agreement shall be binding on, and inure to the benefit of, the
parties hereto and their respective heirs, executors, legal representatives,
successors and assigns; provided, however, that this Employment Agreement is
intended to be personal to the Employee and the rights and obligations of the
Employee hereunder may not be assigned or transferred by him.

 

10.                                 Notices.  All notices, requests, demands and
other communications required or permitted to be given or made under this
Employment Agreement, or any other agreement executed in connection therewith,
shall be in writing and shall be deemed to have been given on the date of
delivery personally or upon deposit in the United States mail postage prepaid by
registered or certified mail, return receipt requested, to the appropriate party
or parties at the following addresses (or at such other address as shall
hereafter be designated by any party to the other parties by notice given in
accordance with this Section):

 

To the Company:

 

Res-Care, Inc.

10140 Linn Station Road

Louisville, Kentucky 40223

Attn:                    Ronald G. Geary,

                                                Chairman, President and Chief
Executive Officer

 

To the Employee:

 

David S. Waskey

2327 Saratoga Drive

Louisville, Kentucky 40205

 

11

--------------------------------------------------------------------------------


 

11.                                 Execution in Counterparts.  This Employment
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
document.

 

12.                                 Further Assurances.  The parties each hereby
agree to execute and deliver all of the agreements, documents and instruments
required to be executed and delivered by them in this Employment Agreement and
to execute and deliver such additional instruments and documents and to take
such additional actions as may reasonably be required from time to time in order
to effectuate the transactions contemplated by this Employment Agreement.

 

13.                                 Severability of Provisions.  The invalidity
or unenforceability of any particular provision of this Employment Agreement
shall not affect the other provisions hereof and this Employment Agreement shall
be construed in all respects as if such invalid or unenforceable provisions were
omitted.

 

14.                                 Governing Law; Jurisdiction; Venue.  This
Employment Agreement is executed and delivered in, and shall be governed by,
enforced and interpreted in accordance with the laws of, the Commonwealth of
Kentucky.  The parties hereto agree that the federal or state courts located in
Kentucky shall have the exclusive jurisdiction with regard to any litigation
relating to this Employment Agreement and that venue shall be proper only in
Jefferson County, Kentucky, the location of the principal office of the Company.

 

15.                                 Tense; Captions.  In construing this
Employment Agreement, whenever appropriate, the singular tense shall also be
deemed to mean the plural, and vice versa, and the captions contained in this
Employment Agreement shall be ignored.

 

16.                                 Survival.  The provisions of Sections 5, 6
and 7 hereof shall survive the termination, for any reason, of this Employment
Agreement, in accordance with their terms.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first set forth above.

 

 

 

RES-CARE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ronald G. Geary

 

 

 

     Ronald G. Geary

 

 

 

     Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ David S. Waskey

 

 

David S. Waskey

 

13

--------------------------------------------------------------------------------